Exhibit 10.9

 

FIRST AMENDMENT TO INTELLECTUAL PROPERTY AGREEMENT

 

This First Amendment to Intellectual Property Agreement (the “First Amendment”)
is entered into as of October 1, 2012, and amends that certain Intellectual
Property Agreement dated August 10, 2009 (the “Agreement”) by and between OCWEN
FINANCIAL CORPORATION, a Florida corporation (“Ocwen,” or together with its
Affiliates, “Ocwen Group”) and ALTISOURCE SOLUTIONS S.À R.L., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(“Altisource,” or together with its Affiliates, “Altisource Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in Section 1(b) of
the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 1, Definitions,
subparagraph (b) to the Agreement. The term “Initial Term,” as defined in
Section 1, Definitions, subparagraph (b) to the Agreement is hereby deleted in
its entirety and replaced with the following:

 

“Initial Term” means the term of this Agreement that begins on the Effective
Date and ends on August 31, 2020.

 

2.                                      Amendment to Section 20, Miscellaneous,
subparagraph (e) to the Agreement.  The notice address for Altisource specified
in Section 20, Miscellaneous, subparagraph (e) is hereby deleted and replaced
with the following:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Fax No.: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

3.                                Counterparts.  This First Amendment may be
signed in counterparts with the same effect as if both parties had signed one
and the same document.

 

4.                                Agreement in Full Force and Effect as
Amended.  The terms and conditions of this First Amendment shall prevail over
any conflicting terms and conditions in the Agreement.  Capitalized terms that
are used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Separation Agreement or the Agreement.  Except
as specifically amended or waived hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.  All references to the
Agreement in any other document or instrument shall be deemed to mean the
Agreement as amended by this First Amendment.  The

 

1

--------------------------------------------------------------------------------


 

parties hereto agree to be bound by the terms and obligations of the Agreement,
as amended by this First Amendment, as though the terms and obligations of the
Agreement were set forth herein.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ Ronald M. Faris

 

 

Name:

Ronald M. Faris

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

2

--------------------------------------------------------------------------------